DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement filed 05/29/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph [0045], Line 1-2, recites "Figure 2A is a high-level block diagram of a system 200" however, "system 200" is not labeled in Figure 2A.
Paragraph [0099], Line 11-12, recites “(detailed flowchart shown in Figure 13)”, should say “(detailed flowchart shown in Figure 7)” since Figure 13 is not a flowchart and Figure 7 is the one to provide a detailed flowchart.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities: 
In Paragraph [0041], Line 10, “voltage (U)” should read “voltage (V)”.
In Paragraph [0042], Line 11-12, “(traditional generating plant, wind, solar, dynamic load, etc.” should read “(traditional generating plant, wind, solar, dynamic load, etc.)”.
In Paragraph [0053], Line 9, “This approach may be used to calibrated the tuning model parameters” should read “This approach may be used to calibrate the tuning model parameters”.
In Paragraph [0059], Line 7, “(aa compared to measurements)” should read “(compared to measurements)”.
In Paragraph [0102], Line 5, “Governor More” should read “Governor Mode”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, the claim recites a system comprising a combination of concrete devices (a computing device, processor, and memory device), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites “perform a model validity check on the selected model; if the selected model passed the model validity check, perform a model calibration on the selected model; and if the selected model passed the model calibration, perform a post evaluation on the selected model.”
The limitation of “perform a model validity check on the selected model”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “perform a model validity check” is illustrated in Fig. 4, S430, as “compare measurements to default model response”, which in the context of this claim, encompasses an observation or evaluation.
The limitation of “perform a model calibration on the selected model”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “perform a model calibration” is illustrated in Fig. 5, process 530 as well as in Fig. 8, process 800, which shows the model calibration process and within the process are steps of “Identify sensitive parameter subsets” (wherein Paragraph [0034] “parameter identification involves multiple calls of simulation engines with parameter perturbation to determine the best choice of a subset of the parameters for tuning (calibration)”), “Evaluate optimization objectives” (wherein optimization objectives include using a mathematical equation to perform a response check as described in Paragraphs [0087-0089]), “Establish constraints” (wherein establishing constraints Paragraph [0103] “may include checking the parameter bounds and constraints 830, as described herein as a parameter check”), and “Solve optimal parameter values” (wherein solving parameter values involves an algorithm that compares simulated active power and reactive power to actual active power and reactive power as described in Paragraph [0115]),  which in the context of this claim, encompasses an observation, evaluation, judgement, and/or opinion. 
The limitation of “perform a post evaluation on the selected model”, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “perform a post evaluation” is illustrated in Fig. 5, process 540 as well as Fig. 9, process 900, which shows the post evaluation process and within the process are checks of “Max time reached?”, “Model valid?”, “Parameter valid?”, “Response check pass?”, “Function check pass?”, which in the context of this claim, encompasses an observation, evaluation, judgement, and/or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “a computing device including at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to: store, in the at least one memory device, a plurality of models for a plurality of devices and a plurality of input files associated with the plurality of models; receive, from a user, a selection of model of the plurality of models to simulate; retrieve, from the at least one memory device, one or more input files of the plurality of input files”.
The computing device, a processor, and a memory device are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “store, in the at least one memory device”, “receive, from a user”, and “retrieve, from the at least one memory device” represents mere data gathering (obtaining plurality of models and a plurality of input files associated with the plurality of models to simulate) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of validation, calibration, and post evaluation. The storing, receiving, and retrieving models and input files is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)). Similarly, the “simulate” limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the system uses to perform validation, calibration, post evaluation, using the computer components as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “a computing device, a processor, and a memory, amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The storing, receiving, and retrieving, as discussed above, represents mere data gathering and is insignificant extra-solution activity. The “simulate” limitation, as discussed above, represents mere data output and is a nominal or tangential addition to the claim. Further, both of these elements are well-understood, routine, and conventional.
With respect to the storing, receiving, and retrieving for obtaining plurality of models and a plurality of input files associated with the plurality of models, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
With respect to a selection of model of plurality of models to simulate, Wang et al. in IEEE Xplore article “GENTPJ model dynamic performance” discloses in Paragraph [0002] “[s]ince the WECC (then WSCC) first introduced the synchronous generating unit testing and model validation program in 1997 [1], generator model validation and power system simulation have made tremendous progress in North America in the past two decades”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding Independent Claim 14, this claim recites substantively the same abstract idea identified in the treatment of claim 1 above; and recites substantively similar additional elements (a method performed using a processor that performs the abstract idea) and is ineligible for the same reasons as those indicated in the analysis of claim 1 above.

Regarding Dependent Claim 2, the additional limitations of “compare the selected model to one or more prohibited model; compare the selected model to one or more ‘to be replaced’ models; and determine whether the selected model passed the model validity check based on the two comparisons” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 3, the additional limitations of “determine that the selected model matches a ‘to be replaced’ model based on the comparison” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 4, the additional limitations of “evaluate one or more governor modes in relation to the selected model; and determine whether to perform the model calibration based on the evaluation”, (wherein governor mode is when Paragraph [0099] “the model goes through the Governor Modes Evaluation Check 615. This Check 615 ensures that the generator model is “acceptable” at the both response space and parameter space.”) are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 5, the additional limitations of “perform the evaluation of the governor modes in parallel” (parallel described in Paragraph [0102] “In process 700, three playback simulations are performed in parallel. Playback simulation A 705 is performed with the Governor Mode Off. Playback simulation B 710 is performed with the Governor Mode set to a base lock. Playback simulation C 715 is performed with the Governor More set to load control.”) are interpreted as performing repetitive calculations which is recognized by the courts as a well-understood, routine, conventional activity in particular fields (See MPEP 2106.05(d)(II)).

Regarding Dependent Claim 7, the additional limitations of “perform one or more parameter checks on the selected model” (Paragraph [0072] “The second check is the parameter check. The key parameter value and relative relationship between parameters is automatically evaluated against the NERC Case Quality Dynamic Metrics.”) are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 8, the additional limitations of “wherein the one or more parameter checks include at least one check of consistent generator reactance, consistent time constraints, reasonable initial constraints, reasonable saturation factors, speed damping coefficients, consistent lead-lag time constants, power development fractions, and DC exciter self-excitation” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regrading Dependent Claim 9, the additional limitations of “perform a simulated response check using the selected model to compare the measured responses, wherein the simulated response check includes at least one of phase shift, amplitude, and damping ratio” (Paragraph [0072] “The third check is the response check. In this check, the simulated response using the calibrated model is compared with the measurement response using engineering acceptable and applicable metrics, including but not limited to, phase shift, amplitude, and damping ratios.”) are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 10, the additional limitations of “perform a function check on the selected model, wherein the function check includes at least one of an instability gain margin test, stability evaluations at various conditions, an exciter step test, and a speed step test” (Paragraph [0090] “The function check includes key control functions in the calibrated model including PSS, AVR, and Governor which are evaluated using various simulation tests, including instability gain margin test, stability evaluation at various conditions, exciter step test with PSS on and off, and speed step test. The aim is to ensure reactive power, damping, and active power control functions including setpoint tracking, disturbance rejection and stability are fully evaluated.”) are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 11, the additional limitations of “wherein the function check also includes at least one of a governor stability test and a governor operating mode test.” (Paragraph [0090] “The function check includes key control functions in the calibrated model including PSS, AVR, and Governor which are evaluated using various simulation tests, including instability gain margin test, stability evaluation at various conditions, exciter step test with PSS on and off, and speed step test. The aim is to ensure reactive power, damping, and active power control functions including setpoint tracking, disturbance rejection and stability are fully evaluated.”) are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 12, the additional limitations of “perform an additional model validation check if the post evaluation fails” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 13, “perform an additional model calibration if the post evaluation fails” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 15, the additional limitations of “compare the selected model to one or more prohibited model; compare the selected model to one or more ‘to be replaced’ models; and determine whether the selected model passed the model validity check based on the two comparisons” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 16, the additional limitations of “evaluate one or more governor modes in relation to the selected model; and determine whether to perform the model calibration based on the evaluation”, (wherein governor mode is when Paragraph [0099] “the model goes through the Governor Modes Evaluation Check 615. This Check 615 ensures that the generator model is “acceptable” at the both response space and parameter space.”) are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 17, the additional limitations of “performing one or more parameter checks on the selected model wherein the one or more parameter checks include at least one check of consistent generator reactance, consistent time constraints, reasonable initial constraints, reasonable saturation factors, speed damping coefficients, consistent lead-lag time constants, power development fractions, and DC exciter self-excitation” (Paragraph [0072] “The second check is the parameter check. The key parameter value and relative relationship between parameters is automatically evaluated against the NERC Case Quality Dynamic Metrics.”) are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regrading Dependent Claim 18, the additional limitations of “performing a simulated response check using the selected model to compare the measured responses, wherein the simulated response check includes at least one of phase shift, amplitude, and damping ratio” (Paragraph [0072] “The third check is the response check. In this check, the simulated response using the calibrated model is compared with the measurement response using engineering acceptable and applicable metrics, including but not limited to, phase shift, amplitude, and damping ratios.”) are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 19, the additional limitations of “performing a function check on the selected model, wherein the function check includes at least one of an instability gain margin test, stability evaluations at various conditions, an exciter step test, a speed step test, a governor stability test, and a governor operating mode test” (Paragraph [0090] “The function check includes key control functions in the calibrated model including PSS, AVR, and Governor which are evaluated using various simulation tests, including instability gain margin test, stability evaluation at various conditions, exciter step test with PSS on and off, and speed step test. The aim is to ensure reactive power, damping, and active power control functions including setpoint tracking, disturbance rejection and stability are fully evaluated.”) are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 20, the additional limitations of “performing at least one of an additional model validation check and an additional model calibration if the post evaluation fails” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Double Patenting
8.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/717,474 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
16/425797 (Instant Application/Parent Application)
16/717474 (Child Application)
1. A system for enhanced power system model validation comprising a computing device including at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to:

store, in the at least one memory device, a plurality of models for a plurality of devices and a plurality of input files associated with the plurality of models;

receive, from a user, a selection of model of the plurality of models to simulate;


retrieve, from the at least one memory device, one or more input files of the plurality of input files;

perform a model validity check on the selected model;

if the selected model passed the model validity check, perform a model calibration on the selected model; and

if the selected model passed the model calibration, perform a post evaluation on the selected model.
1. A system for enhanced power system model validation comprising a computing device including at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to:

store, in the at least one memory device, a plurality of models for a plurality of devices and a plurality of input files associated with the plurality of models;

receive, from a user, a selection of a model of the plurality of models to simulate;

retrieve, from the at least one memory device, one or more input files of the plurality of input files;

perform a model validity check on the selected model;

if the selected model passed the model validity check, perform a model calibration on the selected model; and

if the selected model passed the model calibration, perform a post evaluation on the selected model.
2. The system in accordance with claim 1, wherein the at least one processor is further programmed to:

compare the selected model to one or more prohibited model;

compare the selected model to one or more “to be replaced” models; and

determine whether the selected model passed the model validity check based on the two comparisons.
2. The system in accordance with claim 1, wherein the at least one processor is further programmed to:

compare the selected model to one or more prohibited models;

compare the selected model to one or more “to be replaced” models; and

determine whether the selected model passed the model validity check based on the two comparisons.
3. The system in accordance with claim 1, wherein the at least one processor is further programmed to:

determine that the selected model matches a “to be replaced” model based on the comparison; and

replace the selected model with a replacement model.
3. The system in accordance with claim 1, wherein the at least one processor is further programmed to:

determine that the selected model matches a “to be replaced” model based on the comparison; and

replace the selected model with a replacement model.
4. The system in accordance with claim 1, wherein the at least one processor is further programmed to:

evaluate one or more governor modes in relation to the selected model; and

determine whether to perform the model calibration based on the evaluation.
4. The system in accordance with claim 1, wherein the at least one processor is further programmed to:

evaluate one or more governor modes in relation to the selected model; and

determine whether to perform the model calibration based on the evaluation.
5. The system in accordance with claim 4, wherein the at least one processor is further programmed to perform the evaluation of the governor modes in parallel.
5. The system in accordance with claim 4, wherein the at least one processor is further programmed to perform the evaluation of the governor modes in parallel.
6. The system in accordance with claim 4, wherein the at least one processor is further programmed to:

perform a playback simulation with governor mode set to off;

perform a playback simulation with governor mode set to a base load; and

perform a playback simulation with governor mode set to load control.
6. The system in accordance with claim 4, wherein the at least one processor is further programmed to:

perform a playback simulation with governor mode set to off;

perform a playback simulation with governor mode set to a base load; and

perform a playback simulation with governor mode set to load control.
7. The system in accordance with claim 1, wherein the at least one processor is further programmed to perform one or more parameter checks on the selected model.
7. The system in accordance with claim 1, wherein the at least one processor is further programmed to perform one or more parameter checks on the selected model.
8. The system in accordance with claim 7, wherein the one or more parameter checks include at least one check of consistent generator reactance, consistent time constraints, reasonable initial constraints, reasonable saturation factors, speed damping coefficients, consistent lead-lag time constants, power development fractions, and DC exciter self-excitation.
8. The system in accordance with claim 7, wherein the one or more parameter checks include at least one check of consistent generator reactance, consistent time constraints, reasonable initial constraints, reasonable saturation factors, speed damping coefficients, consistent lead-lag time constants, power development fractions, and DC exciter self-excitation.
9. The system in accordance with claim 1, wherein the at least one processor is further programmed to perform a simulated response check using the selected model to compare the measured responses, wherein the simulated response check includes at least one of phase shift, amplitude, and damping ratio.
9. The system in accordance with claim 1, wherein the at least one processor is further programmed to perform a simulated response check using the selected model to compare the measured responses, wherein the simulated response check includes at least one of phase shift, amplitude, and damping ratio.
10. The system in accordance with claim 1, wherein the at least one processor is further programmed to perform a function check on the selected model, wherein the function check includes at least one of an instability gain margin test, stability evaluations at various conditions, an exciter step test, and a speed step test.
10. The system in accordance with claim 1, wherein the at least one processor is further programmed to perform a function check on the selected model, wherein the function check includes at least one of an instability gain margin test, stability evaluations at various conditions, an exciter step test, and a speed step test.
11. The system in accordance with claim 10, wherein the function check also includes at least one of a governor stability test and a governor operating mode test.
11. The system in accordance with claim 10, wherein the function check also includes at least one of a governor stability test and a governor operating mode test.
12. The system in accordance with claim 1, wherein the at least one processor is further programmed to perform an additional model validation check if the post evaluation fails.
12. The system in accordance with claim 1, wherein the at least one processor is further programmed to perform an additional model validation check if the post evaluation fails.
13. The system in accordance with claim 1, wherein the at least one processor is further programmed to perform an additional model calibration if the post evaluation fails.
13. The system in accordance with claim 1, wherein the at least one processor is further programmed to perform an additional model calibration if the post evaluation fails.
14. A method for enhanced power system model validation, the method implemented on a computing device including at least one processor in communication with at least one memory device, the method comprises:

storing, in the at least one memory device, a plurality of models for a plurality of devices and a plurality of input files associated with the plurality of models;

receiving, from a user, a selection of model of the plurality of models to simulate;

retrieving, from the at least one memory device, one or more input files of the plurality of input files;

performing a model validity check on the selected model;

if the selected model passed the model validity check, performing a model calibration on the selected model; and

if the selected model passed the model calibration, performing a post evaluation on the selected model.
14. A method for enhanced power system model validation, the method implemented on a computing device including at least one processor in communication with at least one memory device, the method comprises:

storing, in the at least one memory device, a plurality of models for a plurality of devices and a plurality of input files associated with the plurality of models;

receiving, from a user, a selection of model of the plurality of models to simulate;

retrieving, from the at least one memory device, one or more input files of the plurality of input files;

performing a model validity check on the selected model;

if the selected model passed the model validity check, performing a model calibration on the selected model; and

if the selected model passed the model calibration, performing a post evaluation on the selected model.
15. The method in accordance with claim 14 further comprising:

comparing the selected model to one or more prohibited model;

comparing the selected model to one or more “to be replaced” models; and

determining whether the selected model passed the model validity check based on the two comparisons.
15. The method in accordance with claim 14 further comprising:

comparing the selected model to one or more prohibited models;

comparing the selected model to one or more “to be replaced” models; and

determining whether the selected model passed the model validity check based on the two comparisons.
16. The method in accordance with claim 14 further comprising:

evaluating one or more governor modes in relation to the selected model; and

determining whether to perform the model calibration based on the evaluation.
16. The method in accordance with claim 14 further comprising:

evaluating one or more governor modes in relation to the selected model; and

determining whether to perform the model calibration based on the evaluation.
17. The method in accordance with claim 14 further comprising performing one or more parameter checks on the selected model, wherein the one or more parameter checks include at least one check of consistent generator reactance, consistent time constraints, reasonable initial constraints, reasonable saturation factors, speed damping coefficients, consistent lead-lag time constants, power development fractions, and DC exciter self-excitation.
17. The method in accordance with claim 14 further comprising performing one or more parameter checks on the selected model, wherein the one or more parameter checks include at least one check of consistent generator reactance, consistent time constraints, reasonable initial constraints, reasonable saturation factors, speed damping coefficients, consistent lead-lag time constants, power development fractions, and DC exciter self-excitation.
18. The method in accordance with claim 14 further comprising performing a simulated response check using the selected model to compare the measured responses, wherein the simulated response check includes at least one of phase shift, amplitude, and damping ratio.
18. The method in accordance with claim 14 further comprising performing a simulated response check using the selected model to compare the measured responses, wherein the simulated response check includes at least one of phase shift, amplitude, and damping ratio.
19. The method in accordance with claim 14 further comprising performing a function check on the selected model, wherein the function check includes at least one of an instability gain margin test, stability evaluations at various conditions, an exciter step test, a speed step test, a governor stability test, and a governor operating mode test.
19. The method in accordance with claim 14 further comprising performing a function check on the selected model, wherein the function check includes at least one of an instability gain margin test, stability evaluations at various conditions, an exciter step test, a speed step test, a governor stability test, and a governor operating mode test.
20. The method in accordance with claim 14 further comprising performing at least one of an additional model validation check and an additional model calibration if the post evaluation fails.
20. The method in accordance with claim 14 further comprising performing at least one of an additional model validation check and an additional model calibration if the post evaluation fails.


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1, 12-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dam USPGPUB 2017/0373535 (hereinafter Dam).
Regarding claim 1, Dam teaches A system for enhanced power system model validation (Paragraph [0005] "Aspects and examples are disclosed for validating a power network model") comprising a computing device including at least one processor in communication with at least one memory device (Paragraph [0033] and Figure 4 "The processors 402, 412, 424 can be communicatively coupled to computer-readable media, such as memory devices 404, 414, 426." wherein processor 412 and memory device 414 are part of the computing device 112), wherein the at least one processor is programmed to:
store, in the at least one memory device, a plurality of models for a plurality of devices (Paragraph [0021] "The control system 113 stores (or otherwise has access to) one or more validated power network models 114." wherein Paragraph [0003] "power network models are computer representations of real power grids" wherein power grids are interpreted as plurality of devices, and wherein control system has a memory device) and a plurality of input files associated with the plurality of models (Paragraph [0025] “In this example, the validation application 104 can generate or modify one or more power network models 202 based on data describing various elements of an electric power network. Examples of data describing various elements of an electric power network include the GIS data 108 and the additional data 110” and Paragraph [0004] which shows various data being used to generate models);
receive, from a user, a selection of model of the plurality of models to simulate (Paragraph [0021] “For example, the control system 113 may execute diagnostic software or another control service, such as Advanced Grid Analytics software, that uses the validated power network model 114 to develop plans for optimizing the electric power network 116. The diagnostic software or another control service predicts (or otherwise analyzes) the behavior of the electric power network 116.”, and Paragraph [0031, and 0033] wherein control system includes processor, memory, and program code);
retrieve, from the at least one memory device, one or more input files of the plurality of input files (Paragraph [0074] "The validation application 104 retrieves the GIS data 108 from a non-transitory computer-readable medium and thereby identifies various attribute values for the power network modeled power distribution network.");
perform a model validity check on the selected model (Paragraph [0051] “The validation application 104 can analyze the power network model 202 to identify one or more issues that resulted in the heavily weighted component score (e.g., connectivity issues, such as an excessive number of islands)”;
if the selected model passed the model validity check, perform a model calibration on the selected model (Paragraph [0051] “The validation application 104 can generate a recommended solution to the identified issues. Examples of recommended solutions include changing certain asset attributes (e.g., one or more attribute values affecting power flow scores), moving assets within the power network model 202, adding assets to the power network model 202, deleting assets from the power network model 202, and changing connections among assets within the power network model 202 (e.g., connecting assets to assets other than assets originally connected)” wherein generating solution is the calibration process); and
if the selected model passed the model calibration, perform a post evaluation on the selected model (Paragraph [0056] "Using a validated network model allows the control system 113, which executes Advanced Grid Analytics and other smart grid software, to accurately identify ways to optimize power grid operations, such as identifying ways to shift power usage away from overloaded assets, reporting various usage patterns on each physical conductor in the electric grid, and recommending equipment upgrades and other equipment changes." describes post evaluation which is followed by calibration (also done in the control system) See also Paragraph [0055]).

Regarding claim 12, Dam further teaches wherein the at least one processor is further programmed to perform an additional model validation check if the post evaluation fails (Paragraph [0005] "The validation score is repeatedly computed for iteratively updated version of the power network model until a threshold validation score is reached (i.e., the model is validated).).

Regarding claim 13, wherein the at least one processor is further programmed to perform an additional model calibration if the post evaluation fails (Paragraph [0005] "The validation score is repeatedly computed for iteratively updated version of the power network model until a threshold validation score is reached (i.e., the model is validated). The validated power network model is provided to a control system for identifying and correcting errors in the power network.").

Regarding claim 14, Dam teaches a method for enhanced power system model validation (Paragraph [0005] "Aspects and examples are disclosed for validating a power network model") the method implemented on a computing device including at least one processor in communication with at least one memory device (Paragraph [0033] and Figure 4 "The processors 402, 412, 424 can be communicatively coupled to computer-readable media, such as memory devices 404, 414, 426." wherein processor 412 and memory device 414 are part of the computing device 112), the method comprises:
storing, in the at least one memory device, a plurality of models for a plurality of devices (Paragraph [0021] "The control system 113 stores (or otherwise has access to) one or more validated power network models 114." wherein Paragraph [0003] "power network models are computer representations of real power grids" wherein power grids are interpreted as plurality of devices, and wherein control system has a memory device) and a plurality of input files associated with the plurality of models (Paragraph [0025] “In this example, the validation application 104 can generate or modify one or more power network models 202 based on data describing various elements of an electric power network. Examples of data describing various elements of an electric power network include the GIS data 108 and the additional data 110” and Paragraph [0004] which shows various data being used to generate models);
receiving, from a user, a selection of model of the plurality of models to simulate (Paragraph [0021] “For example, the control system 113 may execute diagnostic software or another control service, such as Advanced Grid Analytics software, that uses the validated power network model 114 to develop plans for optimizing the electric power network 116. The diagnostic software or another control service predicts (or otherwise analyzes) the behavior of the electric power network 116.”, and Paragraph [0031, and 0033] wherein control system includes processor, memory, and program code, which proves a user is needed.);
retrieving, from the at least one memory device, one or more input files of the plurality of input files (Paragraph [0074] "The validation application 104 retrieves the GIS data 108 from a non-transitory computer-readable medium and thereby identifies various attribute values for the power network modeled power distribution network.");
performing a model validity check on the selected model (Paragraph [0051] “The validation application 104 can analyze the power network model 202 to identify one or more issues that resulted in the heavily weighted component score (e.g., connectivity issues, such as an excessive number of islands)”;
if the selected model passed the model validity check, perform a model calibration on the selected model (Paragraph [0051] “The validation application 104 can generate a recommended solution to the identified issues. Examples of recommended solutions include changing certain asset attributes (e.g., one or more attribute values affecting power flow scores), moving assets within the power network model 202, adding assets to the power network model 202, deleting assets from the power network model 202, and changing connections among assets within the power network model 202 (e.g., connecting assets to assets other than assets originally connected)” wherein generating solution is the calibration process); and
if the selected model passed the model calibration, perform a post evaluation on the selected model (Paragraph [0056] "Using a validated network model allows the control system 113, which executes Advanced Grid Analytics and other smart grid software, to accurately identify ways to optimize power grid operations, such as identifying ways to shift power usage away from overloaded assets, reporting various usage patterns on each physical conductor in the electric grid, and recommending equipment upgrades and other equipment changes." describes post evaluation which is followed by calibration (also done in the control system) See also Paragraph [0055]).

Regarding claim 20, Dam teaches all of the features with respect to claim 14 as outlined above.
Dam further teaches performing at least one of an additional model validation check and an additional model calibration if the post evaluation fails (Paragraph [0005] "The validation score is repeatedly computed for iteratively updated version of the power network model until a threshold validation score is reached (i.e., the model is validated). The validated power network model is provided to a control system for identifying and correcting errors in the power network.").

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claim 2, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dam USPGPUB 2017/0373535 (hereinafter "Dam") as applied to claim(s) 1, 12-14, and 20, in view of Wang et al. "Magnetic Saturation in Synchronous Generator Dynamic Models for Power System Stability Studies" IEEE 2019 (hereinafter “Wang”).
Regarding claim 2, Dam teaches all of the features with respect to claim 1 as outlined above.
Dam does not explicitly teach compare the selected model to one or more prohibited model; compare the selected model to one or more “to be replaced” models; and determine whether the selected model passed the model validity check based on the two comparisons.
However, Wang teaches compare the selected model to one or more prohibited model; compare the selected model to one or more “to be replaced” models; and determine whether the selected model passed the model validity check based on the two comparisons (Paragraph [0006] "The method is tested and compared with other generator dynamic models currently in use, and verified using field measurement data on a number of round-rotor and salient-pole generators." wherein dynamic models are any generator models which includes prohibited models and "to be replaced" models, and are being verified).
Dam and Wang are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power system modeling.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above model validation, calibration, and post evaluation, as taught by Dam, and incorporating model comparison, as taught by Wang.
One of ordinary skill in the art would have been motivated to improve current model in use to the new model, GENTPJ, that considers saturation on both generator rotor and stator, as suggested by Wang (Paragraph [0003]).

Regarding claim 15, Dam teaches all of the features with respect to claim 14 as outlined above.
Dam does not explicitly teach comparing the selected model to one or more prohibited model; comparing the selected model to one or more “to be replaced” models; and determining whether the selected model passed the model validity check based on the two comparisons.
However, Wang teaches comparing the selected model to one or more prohibited model; comparing the selected model to one or more “to be replaced” models; and determining whether the selected model passed the model validity check based on the two comparisons (Paragraph [0006] "The method is tested and compared with other generator dynamic models currently in use, and verified using field measurement data on a number of round-rotor and salient-pole generators." wherein dynamic models are any generator models which includes prohibited models and "to be replaced" models, and are being verified).
Dam and Wang are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power system modeling.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above model validation, calibration, and post evaluation, as taught by Dam, and incorporating model comparison, as taught by Wang.
One of ordinary skill in the art would have been motivated to improve current model in use to the new model, GENTPJ, that considers saturation on both generator rotor and stator, as suggested by Wang (Paragraph [0003]).

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dam USPGPUB 2017/0373535 (hereinafter "Dam") as applied to claim(s) 1, 12-14, and 20, in view of Wang et al. "GENTPJ model dynamic performance" IEEE 2017 (hereinafter “Wang”).
Regarding claim 3, Dam teaches all of the features with respect to claim 1 as outlined above.
Dam does not explicitly teach determine that the selected model matches a “to be replaced” model based on the comparison; and replace the selected model with a replacement model.
However, Wang teaches determine that the selected model matches a “to be replaced” model based on the comparison (Paragraph [0004] "On an in-service salient-pole generating unit, computer simulation results using GENTPJ and the older GENSAL model are compared with field measurements."); and replace the selected model with a replacement model (Paragraph [0005] "The comparison between the simulation and measurement results suggests necessary adjustments to the D-axis open circuit time constants when converting an older model to GENTPJ.").
Dam and Wang are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power system modeling.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above model validation, calibration, and post evaluation, as taught by Dam, and incorporating replacing model, as taught by Wang.
One of ordinary skill in the art would have been motivated to improve older model to new model, GENTPJ, which aims to have higher accuracy in representing the generator saturations and better ability to represent generator saliencies, as suggested by Wang (See Paragraph [0003]).

15.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dam USPGPUB 2017/0373535 (hereinafter “Dam”) as applied to claim(s) 1, 12-14, and 20, in view of Kosterev “Hydro turbine-governor model validation in pacific northwest” IEEE 2004 pgs. 1144-1149 (hereinafter “Kosterev”).
Regarding claim 4, Dam teaches all of the features with respect to claim 1 as outlined above.
Dam does not explicitly teach evaluate one or more governor modes in relation to the selected model; and determine whether to perform the model calibration based on the evaluation.
However, Kosterev teaches evaluate one or more governor modes in relation to the selected model ([Abstract] "The approach is initially applied for The Dalles powerhouse, where the simulated and actual governor responses were found different." wherein comparison is being interpreted as an evaluation; and
determine whether to perform the model calibration based on the evaluation ([Abstract] "Governor tests and monitoring were performed and resulted in model revisions. The approach also resulted in improvements of John Day turbine-governor models." wherein revisions and improvements are interpreted as calibration).
Dam and Kosterev are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power system modeling.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above model validation, calibration, and post evaluation, as taught by Dam, and incorporating evaluating governor modes, as taught by Kosterev.
One of ordinary skill in the art would have been motivated to improve models so that the models can be relied upon to Paragraph [0002] “correctly predict system response to disturbances specified in the reliability criteria. Therefore, having realistic models is very important for safe, reliable, and economic system operation”, as suggested by Kosterev.

16.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dam USPGPUB 2017/0373535 (hereinafter "Dam"), in view of Kosterev “Hydro turbine governor model validation in pacific northwest” IEEE 2004 pgs. 1144-1149 (hereinafter “Kosterev”), further in view of Hino et al. JP 2012/077617 (hereinafter “Hino”).
Regarding claim 5, Dam and Kosterev teaches all of the features with respect to claim 4 above.
The combination does not explicitly teach the system in accordance with claim 4, wherein the at least one processor is further programmed to perform the evaluation of the governor modes in parallel.
However, Hino teaches the system in accordance with claim 4, wherein the at least one processor is further programmed to perform the evaluation of the governor modes in parallel (([First Embodiment] "The test signal adding unit 42 is for performing a governor / output response test, and for setting the test function generator 29 for generating a test function for applying a frequency bias and the test function generator 29. A setter 26 and a test signal adder 28 for adding the output of the test function generator 29 to the deviation signal 18 are provided.", which shows evaluating a response test and test function which are interpreted as being done in parallel.).
Dam, Kosterev, and Hino are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power system modeling.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above model validation, calibration, and post evaluation, and governor modes evaluation, as taught by Dam and Kosterev, and incorporating evaluating governor modes in parallel, as taught by Hino.
One of ordinary skill in the art would have been motivated to improve governor [First Embodiment] “to correct the load fluctuation due to the frequency adjustment”, as suggested by Hino.
17.	Claims 7-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dam USPGPUB 2017/0373535 (hereinafter "Dam") as applied to claim(s) 1, 12-14, and 20, in view of Miao et al. USP 10234508 (hereinafter “Miao”).
Regarding claim 7, Dam teaches all of the features with respect to claim 1 as outlined above.
Dam does not explicitly teach wherein the at least one processor is further programmed to perform one or more parameter checks on the selected model.
However, Miao teaches wherein the at least one processor is further programmed to perform one or more parameter checks on the selected model (Col. 9, Line 29-38 "The state (δ and ω) and parameter (Pm, H, D and x′d) results are shown in FIGS. 8-12. The rotor speed (ω) estimates for cases 1-4 are shown in FIG. 8. Curves 813, 823, 833 and 843 correspond to the estimated ω for sets 1-4, respectively, and curves 816, 826, 836 and 846 correspond to the simulated ω for sets 1-4, respectively. FIGS. 9-12 provide plots of the parameter estimates for mechanical power (Pm), inertia constant (H), damping factor (D), and transient reactance (x′d), respectively, for sets 1-4 as indicated. Simulated values are indicated by dashed lines.", wherein Col. 12, Line 18-21 "the estimated parameters may be provided for generator modeling or for other applications such as, e.g., real-time monitoring of the generator and/or power system conditions.").
Dam and Miao are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power system modeling.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above model validation, calibration, and post evaluation, as taught by Dam, and incorporating parameter checks, as taught by Miao.
One of ordinary skill in the art would have been motivated to improve measuring parameters in real time without having to take the generator offline, as suggested by Miao (Col. 1, Line 28-30).

Regarding claim 8, Dam and Miao teaches all of the features with respect to claim 7 as outlined above.
Miao further teaches wherein the one or more parameter checks include at least one check of consistent generator reactance, consistent time constraints, reasonable initial constraints, reasonable saturation factors, speed damping coefficients, consistent lead-lag time constants, power development fractions, and DC exciter self-excitation (Col. 8, Line 21-24 "Estimation using EKF was carried out for two-states (δ and ω) and four-parameters (Pm, H, D and x′d), as well as for two-states (δ and ω) and five-parameters (Pm, H, D, x′d and E)" wherein Col. 6, Line 26-29 “the states and parameters to be estimated are the rotor angle (δ), the rotor speed (ω), the mechanical power (Pm), the inertia constant H, the damping factor D, and the transient reactance x′d”, and Col. 5, Line 11 “E is the internal voltage” wherein at least the speed damping coefficient, and consistent generator reactance are being checked.).

Regarding claim 9, Dam teaches all of the features with respect to claim 1 as outlined above.
Dam does not explicitly teach wherein the at least one processor is further programmed to perform a simulated response check using the selected model to compare the measured responses, wherein the simulated response check includes at least one of phase shift, amplitude, and damping ratio.
However, Miao teaches wherein the at least one processor is further programmed to perform a simulated response check using the selected model to compare the measured responses, wherein the simulated response check includes at least one of phase shift, amplitude, and damping ratio (Col. 9, Line 29-38 "The state (δ and ω) and parameter (Pm, H, D and x′d) results are shown in FIGS. 8-12. The rotor speed (ω) estimates for cases 1-4 are shown in FIG. 8. Curves 813, 823, 833 and 843 correspond to the estimated ω for sets 1-4, respectively, and curves 816, 826, 836 and 846 correspond to the simulated ω for sets 1-4, respectively. FIGS. 9-12 provide plots of the parameter estimates for mechanical power (Pm), inertia constant (H), damping factor (D), and transient reactance (x′d), respectively, for sets 1-4 as indicated. Simulated values are indicated by dashed lines.", wherein sets 1-4 are described in Col. 8 Line 6-20 “Four sets of simulation data were recorded for the testing: Set 1: In the first set, a classical generator model was used in the simulations. Hence, the Kalman filter dynamic model was exactly same as the physical model. The machine parameters were H=6.5 s, D=6 pu, x′d =0.25 pu, E=1.08 pu, and Pm =0.85 pu. Set 2: In the second set, the damping was reduced to zero in the swing equation. Set 3: In the third set, a subtransient generator model was used. The damping factor was zero. Set 4: In the fourth set, a subtransient generator model was used” and extended Kalman Filtering was used to estimate the state and parameters based on data collected by phasor measurement unit (PMU) (see Col. 2, Line 46-62) and are thus compared to the simulation as shown in Figs. 9-12, which shows at least damping ratio being compared to simulated response).
Dam and Miao are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power system modeling.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above model validation, calibration, and post evaluation, as taught by Dam, and incorporating simulated response check, as taught by Miao.
One of ordinary skill in the art would have been motivated to improve measuring parameters in real time without having to take the generator offline, as suggested by Miao (Col. 1, Line 28-30).

Regarding claim 10, Dam teaches all of the features with respect to claim 1 as outlined above.
Dam does not explicitly teach wherein the at least one processor is further programmed to perform a function check on the selected model, wherein the function check includes at least one of an instability gain margin test, stability evaluations at various conditions, an exciter step test, and a speed step test.
However, Miao teaches wherein the at least one processor is further programmed to perform a function check on the selected model, wherein the function check includes at least one of an instability gain margin test, stability evaluations at various conditions, an exciter step test, and a speed step test (Col. 3, Line 38-41 "Kalman filtering can be applied to power system measurements. Kalman filtering may be used to identify fundamental voltage magnitude, harmonic injections, frequency deviation and rate of change, etc." which shows various parameters being checked using Kalman filtering).
Dam and Miao are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power system modeling.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above model validation, calibration, and post evaluation, as taught by Dam, and incorporating function check, as taught by Miao.
One of ordinary skill in the art would have been motivated to improve measuring parameters in real time without having to take the generator offline, as suggested by Miao (Col. 1, Line 28-30).

Regarding claim 17, Dam teaches all of the features with respect to claim 14 as outlined above.
Dam does not explicitly teach performing one or more parameter checks on the selected model, wherein the one or more parameter checks include at least one check of consistent generator reactance, consistent time constraints, reasonable initial constraints, reasonable saturation factors, speed damping coefficients, consistent lead-lag time constants, power development fractions, and DC exciter self-excitation.
However, Miao teaches performing one or more parameter checks on the selected model, wherein the one or more parameter checks include at least one check of consistent generator reactance, consistent time constraints, reasonable initial constraints, reasonable saturation factors, speed damping coefficients, consistent lead-lag time constants, power development fractions, and DC exciter self-excitation (Col. 8, Line 21-24 "Estimation using EKF was carried out for two-states (δ and ω) and four-parameters (Pm, H, D and x′d), as well as for two-states (δ and ω) and five-parameters (Pm, H, D, x′d and E).") wherein Col. 6, Line 26-29 “the states and parameters to be estimated are the rotor angle (δ), the rotor speed (ω), the mechanical power (Pm), the inertia constant H, the damping factor D, and the transient reactance x′d”, and Col. 5, Line 11 “E is the internal voltage” wherein at least the speed damping coefficient, and consistent generator reactance are being checked.). 
Dam and Miao are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power system modeling.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above model validation, calibration, and post evaluation, as taught by Dam, and incorporating parameter checks, as taught by Miao.
One of ordinary skill in the art would have been motivated to improve measuring parameters in real time without having to take the generator offline, as suggested by Miao (Col. 1, Line 28-30).

Regarding claim 18, Dam teaches all of the features with respect to claim 14 as outlined above.
Dam does not explicitly teach performing a simulated response check using the selected model to compare the measured responses, wherein the simulated response check includes at least one of phase shift, amplitude, and damping ratio.
However, Miao teaches performing a simulated response check using the selected model to compare the measured responses, wherein the simulated response check includes at least one of phase shift, amplitude, and damping ratio (Col. 9, Line 29-38 "The state (δ and ω) and parameter (Pm, H, D and x′d) results are shown in FIGS. 8-12. The rotor speed (ω) estimates for cases 1-4 are shown in FIG. 8. Curves 813, 823, 833 and 843 correspond to the estimated ω for sets 1-4, respectively, and curves 816, 826, 836 and 846 correspond to the simulated ω for sets 1-4, respectively. FIGS. 9-12 provide plots of the parameter estimates for mechanical power (Pm), inertia constant (H), damping factor (D), and transient reactance (x′d), respectively, for sets 1-4 as indicated. Simulated values are indicated by dashed lines.", wherein sets 1-4 are described in Col. 8 Line 6-20 “Four sets of simulation data were recorded for the testing: Set 1: In the first set, a classical generator model was used in the simulations. Hence, the Kalman filter dynamic model was exactly same as the physical model. The machine parameters were H=6.5 s, D=6 pu, x′d =0.25 pu, E=1.08 pu, and Pm =0.85 pu. Set 2: In the second set, the damping was reduced to zero in the swing equation. Set 3: In the third set, a subtransient generator model was used. The damping factor was zero. Set 4: In the fourth set, a subtransient generator model was used” and extended Kalman Filtering was used to estimate the state and parameters based on data collected by phasor measurement unit (PMU) (see Col. 2, Line 46-62) and are thus compared to the simulation as shown in Figs. 9-12, which shows at least damping ratio being compared to simulated response).
Dam and Miao are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power system modeling.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above model validation, calibration, and post evaluation, as taught by Dam, and incorporating simulated response check, as taught by Miao.
One of ordinary skill in the art would have been motivated to improve measuring parameters in real time without having to take the generator offline, as suggested by Miao (Col. 1, Line 28-30).

Regarding claim 19, Dam teaches all of the features with respect to claim 14 as outlined above.
Dam does not explicitly teach performing a function check on the selected model, wherein the function check includes at least one of an instability gain margin test, stability evaluations at various conditions, an exciter step test, and a speed step test, a governor stability test, and a governor operating mode test.
However, Miao teaches performing a function check on the selected model, wherein the function check includes at least one of an instability gain margin test, stability evaluations at various conditions, an exciter step test, and a speed step test, a governor stability test, and a governor operating mode test (Col. 3, Line 38-41 "Kalman filtering can be applied to power system measurements. Kalman filtering may be used to identify fundamental voltage magnitude, harmonic injections, frequency deviation and rate of change, etc." which shows various parameters being checked using Kalman filtering).
Dam and Miao are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power system modeling.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above model validation, calibration, and post evaluation, as taught by Dam, and incorporating function check, as taught by Miao.
One of ordinary skill in the art would have been motivated to improve measuring parameters in real time without having to take the generator offline, as suggested by Miao (Col. 1, Line 28-30).

18.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dam USPGPUB 2017/0373535 (hereinafter "Dam"), in view of Miao et al. USP 10234508 (hereinafter “Miao”), further in view of Hino et al. JP 2012/077617 (hereinafter “Hino”).
Regarding claim 11, Dam and Miao teaches all of the features with respect to claim 10 as outlined above.
The combination does not explicitly teach wherein the function check also includes at least one of a governor stability test and a governor operating mode test.
However, Hino teaches wherein the function check also includes at least one of a governor stability test and a governor operating mode test ([First Embodiment] According to this embodiment, in the governor / output response test, the test signal adding unit 42 can apply the simulated frequency bias signal for testing, so that the behavior of the plant can be accurately grasped and the governor / output response test can be performed.).
Dam, Miao, and Hino are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power system modeling.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above model validation, calibration, and post evaluation, and governor modes evaluation, as taught by Dam and Kosterev, and incorporating evaluating governor modes in parallel, as taught by Hino.
One of ordinary skill in the art would have been motivated to improve governor [First Embodiment] “to correct the load fluctuation due to the frequency adjustment”, as suggested by Hino.
Allowable Subject Matter
19.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
	Venayagamoorthy [USP 9778629] teaches a system and method for modeling, controlling and analyzing electrical grids for use by control room operators and automatic control provides a multi-dimensional, multi-layer cellular computational network (CCN).
Goutard et al. [USPGPUB 2011/0282508] teaches generalized grid security platform (GGSP) that can analyze data including performing predictive analysis, e.g., via simulation, root cause analysis, post mortem analysis, or complex event processing, when desired, to facilitate identifying a current or predicted future state of the power transmission and distribution grid (PTDG).
Schweitzer et al. [USPGPUB 2011/0251732] teaches systems and methods for calculating load models and associated tunable parameters that may be used to describe the behavior of loads connected to an electric power distribution system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./           Examiner, Art Unit 2119       

/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119